DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 2, 13, 15, 19, 20, 22, and 25 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0143798) in view of Song et al. (CN 109428038, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0143798) in view of Song et al. (CN 109428038, with attached machine translation) as applied to claim 15 above, and further in view of Petkov et al. (US Patent 8,304,115) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0143798) in view of Song et al. (CN 109428038, with attached machine translation) as applied to claim 22 above, and further in view of Lee et al. (US 2009/0068565) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0143798) in view of Song et al. (CN 109428038, with attached machine translation) and in further view of Lee et al. (US 2009/0068565) is withdrawn following the applicant’s amendment to the claim.
Zhamu et al. (US 2010/0143798) fail to teach the energy storage devices in claims 1 and 24.
There are no prior art teachings that would motivate one of ordinary skill to modify Zhamu et al. and obtain the energy storage devices in claims 1 and 24 of the instant application.
Claims 1, 2, 15, 18-20, and 22-25 are allowed.
Claims 3-14, 16, 17, and 21 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722